Citation Nr: 1309312	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a skin disorder due to Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a skin disorder.  In October 2009, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated October 2012 vacated the Board's determination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts compensation benefits under 38 U.S.C.A. § 1151 are warranted for a skin disorder he believes is due to treatment he received at a VA medical center in 1996.  

VA outpatient treatment records show the Veteran was seen in August 1996 for a rash that began the previous day and was now all over his body.  It was noted he was taking "Bacitrum."  An urticarial rash was present on examination.  The assessment was allergic reaction.  He was given a Medrol dose pack, Benadryl and was told not to take sulfa medications.  

Additional VA outpatient treatment records reflect the Veteran was seen from January to March 2006 for various skin complaints.  In March, the Veteran reported a burning sensation of the skin and hives every month.  The assessment was possible atopic dermatitis vs PIH vs CTCL.  

The Veteran was afforded a VA skin examination in April 2006.  It was indicated he had been followed at the VA for hand and foot dermatitis and a generalized itching and burning for 10 years.  The Veteran stated the rash on his hands and feet had cleared, but he got hives at least once a month.  The hands and feet were clear on examination, and the Veteran was without hives or dermatographism.  The assessment was chronic urticaria.

The examiner who conducted the April 2006 examination wrote an addendum in July 2006.  He stated the diagnosis was normal examination.  This determination was supported by the Veteran's statement that the rash had cleared, and no part of his body was affected by scarring, disfigurement, tenderness or loss of sensation.  The examiner concluded there was no negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.  

In its October 2012 decision, the Court found the VA examination was inadequate.  It was indicated that the conclusion on the July 2006 addendum of normal examination was inconsistent with the assessment on the April 2006 examination that the Veteran had chronic urticaria.  The physician's opinion failed to account for the fact that just one month prior to the examination, the Veteran was seen for skin problems.  

The Court further noted the examiner did not adequately explain his reasoning as to why there was no negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.  It was also indicated the examiner made no statement as to the etiology of the Veteran's skin disorder, and he did not describe the event that triggered it and explain why that was not indicative of fault by the VA. 

The Court pointed out there was no medical evidence prior to August 1996 that might provide a reason why the Veteran had been prescribed medication.  It was also observed that the Veteran has claimed his symptoms began after he was given medication and stuck with a pen when treated by the VA in May 1997.  He insists the physician who treated him was fired.  Finally, the Court noted the Veteran had been given a Medrol Dose and the instructions to which refer to a potential adverse reaction when used in conjunction with medications prescribed for a psychosis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide information concerning any treatment he received in 1996 that resulted in his being prescribed "Bacitrum," as well as the treatment he received in May 1997 at a VA facility.  The Veteran should provide the name of the facility where he was treated and the dates.

2.  Thereafter, obtain all records referred to by the Veteran.

3.  Thereafter, send the Veteran's claims folder to a dermatologist and request he provide an opinion concerning the etiology of any skin disorder.  The physician should specify the event that triggered the skin disorder.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a skin disability.  If so, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that such disability was the direct result of VA carelessness, negligence, lack of proper skill, or erroneous judgment involving the prescribed use of "Bacitrum" or a Medrol dose pack.  The physician should also comment as to whether it is at least as likely as not (50 percent or greater probability) that such disability was proximately caused by an event not reasonably foreseeable, in relation to receiving VA medical treatment.  The rationale for any opinion should be set forth.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


